DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2020/0175982 A1) in view of Saeki et al. (US 2016/0360477 A1).
With respect to Claim 1, Nakamura’982 shows a combination of a first non-transitory computer-readable storage medium (Figure 4,5 CPU 31,41) storing a first computer program (Figure 4,5 HDD 34,44) and a second non-transitory computer-readable storage medium (Figure 3 Mobile 2 CPU 21) storing a second computer program (Figure 3 Mobile 2 ROM 23 storing the operation voice processing program 200), 
the first computer program, when executed by a computer of a server (paragraph [0060] server 3, 4 represented by voice recognition server 3 and the AI assistant server 4 may be physically implemented as one server see Figure 1, for this rejection they are read as implemented as one server from now on mentioned as server 3,4), is configured to cause the server to perform: 
acquiring input data generated based on sound data indicating voice uttered by an utterer and transmitted from a voice input device (Figure 3 Mobile 2 microphone 29), to which the voice is input (Figure 9 Steps S2-S5 paragraph [0091]-[0092] transmit audio data of the utterance “Make double-sided copies” to server 3,4 to thereby request the server 3,4 to convert the audio data into text data): and 
outputting print instruction data indicating an instruction relating to a print job to be executed by a specific printer, by using the input data (Figure 9 S6 paragraph [0091]-[0093] generates an interpretation result based on the text data representing the type (i.e., action) and contents (i.e., parameters) of the job specified by the user, server 3,4 transmits the interpretation result to the mobile terminal 2 via the communication device 46), and 
the second computer program, when executed by a computer of a terminal device (Figure 1 mobile 2) [ ], is configured to cause the terminal device, to perform: 
receiving the print instruction data transmitted from the server via the [ ] interface (Figure 9 S6 paragraph [0091]-[0093] server 3,4 transmits the interpretation result to the mobile terminal 2 via the communication device 46); 
generating print job data indicating the print job to be executed by the specific printer (Figure 9 S7 paragraph [0094] mobile terminal 2, the interpretation result conversion unit 53 converts the interpretation result received from the server 3,4 into a job execution command to the MFP 1), by using the print instruction data which is received from the server via the [ ] interface and which is output by the server by using the input data generated based on the sound data indicating voice uttered by an utterer (Figure 9 Steps S1-S7); and 
transmitting the print job data to the specific printer (Figure 9 Step S8  paragraph [0099] mobile terminal 2 controls the communication device 25 to transmit the thus-generated job execution command to the MFP 1) [ ].  
Nakamura’982 does not specifically show the terminal device including a LAN interface and a BLUETOOTH interface; terminal device receiving data transmitted from the server via the LAN interface; print instruction data which is received from the server via the LAN interface transmitting the print job data to the specific printer via the BLUETOOTH interface. 
Saeki’477 shows terminal device including a LAN interface and a BLUETOOTH interface (paragraph [0008], portable POS terminal connected to a store server via a wireless local area network (LAN) is capable of communicating with a plurality of printers using the Bluetooth); terminal device receiving data transmitted from the server via the LAN interface (paragraph [0008], portable POS terminal connected to a store server via a wireless local area network (LAN)); print instruction data which is received from the server via the LAN interface  (paragraph [0008], portable POS terminal connected to a store server via a wireless local area network (LAN)) transmitting the print job data to the specific printer via the BLUETOOTH interface (paragraph [0008], portable POS terminal communicating with a plurality of printers using the Bluetooth (Registered Trademark) communication to obtain the intensity of radio waves emitted from each of the printers). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Nakamura’982 to include the terminal device including a LAN interface and a BLUETOOTH interface; terminal device receiving data transmitted from the server via the LAN interface; print instruction data which is received from the server via the LAN interface transmitting the print job data to the specific printer via the BLUETOOTH interface method taught by Saeki’477. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to give multiple options 

With respect to Claim 4, the combination of Nakamura’982 and Saeki’477 shows the combination of non-transitory computer-readable storage media according to claim 1, wherein the server is connected to the Internet (in Nakamura’982: Figure 1 server 3,4 connected to network 5  network such as the internet in paragraph [0089]), the LAN interface is an interface for connection to the Internet (in Nakamura’982: Figure 1 paragraph [0056] a mobile terminal 2, a voice recognition server 3, and an artificial intelligence (AI) assistant server 4 are connected to each other via a predetermined network 5 such as a local area network LAN), and the BLUETOOTH interface is an interface for connection to a local device including the specific printer (in Saeki’477 paragraph [0008], portable POS terminal connected to a store server via a wireless local area network (LAN) and portable POS terminal communicating with printer using the Bluetooth (Registered Trademark)).

  With respect to Claim 5, Nakamura’982 shows a system that controls a specific printer (Figure 1 MFP 1), the system comprising: 
(paragraph [0060] server 3, 4 represented by voice recognition server 3 and the AI assistant server 4 may be physically implemented as one server see Figure 1, for this rejection they are read as implemented as one server from now on mentioned as server 3,4) comprising: 
a controller configured to acquire input data generated based on sound data indicating voice uttered by an utterer and transmitted from a voice input device (Figure 3 Mobile 2 microphone 29) to which the voice is input (Figure 9 Steps S2-S5 paragraph [0091]-[0092] transmit audio data of the utterance “Make double-sided copies” to server 3,4 to thereby request the server 3,4 to convert the audio data into text data); and 
to output print instruction data indicating an instruction relating to a print job to be executed by the specific printer, by using the input data (Figure 9 S6 paragraph [0091]-[0093] generates an interpretation result based on the text data representing the type (i.e., action) and contents (i.e., parameters) of the job specified by the user, server 3,4 transmits the interpretation result to the mobile terminal 2 via the communication device 46); and 
a terminal device (Figure 1 mobile 2) comprising [ ]:
(Figure 9 S6 paragraph [0091]-[0093] server 3,4 transmits the interpretation result to the mobile terminal 2 via the communication device 46); 
generate print job data indicating the print job to be executed by the specific printer (Figure 9 S7 paragraph [0094] mobile terminal 2, the interpretation result conversion unit 53 converts the interpretation result received from the server 3,4 into a job execution command to the MFP 1), by using the print instruction data which is received from the server via the [ ] interface and which is output by the server by using the input data generated based on the sound data indicating voice uttered by an utterer (Figure 9 Steps S1-S7); and 
transmit the print job data to the specific printer via the [ ] interface (Figure 9 Step S8  paragraph [0099] mobile terminal 2 controls the communication device 25 to transmit the thus-generated job execution command to the MFP 1).  
Nakamura’982 does not specifically show terminal device comprising: 3a LAN interface; a BLUETOOTH interface; receive the print instruction data transmitted from the server via the LAN interface; transmit the print job data to the specific printer via the BLUETOOTH interface.
(paragraph [0008], portable POS terminal connected to a store server via a wireless local area network (LAN) is capable of communicating with a plurality of printers using the Bluetooth); receive the print instruction data transmitted from the server via the LAN interface (paragraph [0008], portable POS terminal connected to a store server via a wireless local area network (LAN)); transmit the print job data to the specific printer via the BLUETOOTH interface (paragraph [0008], portable POS terminal communicating with a plurality of printers using the Bluetooth (Registered Trademark) communication to obtain the intensity of radio waves emitted from each of the printers).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Nakamura’982 to include terminal device comprising: 3a LAN interface; a BLUETOOTH interface; receive the print instruction data transmitted from the server via the LAN interface; transmit the print job data to the specific printer via the BLUETOOTH interface method taught by Saeki’477. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to give multiple options available of 

With respect to Claim 6 and 7, arguments analogous to those presented for claim 5, are applicable.

With respect to Claim 8, Nakamura’982 shows a terminal device (Figure 1 mobile 2) comprising: [ ] ; 
a controller configured to: 
receive print instruction data indicating a print instruction relating to a print job to be executed by a specific printer and transmitted from a server via the [ ] interface (Figure 9 S6 paragraph [0091]-[0093] server 3,4 transmits the interpretation result to the mobile terminal 2 via the communication device 46), the print instruction data being generated in the server based on sound data indicating voice uttered by an utterer and transmitted from a voice input device to which the voice is input to the server (Figure 9 Steps S2-S5 paragraph [0091]-[0092] transmit audio data of the utterance “Make double-sided copies” from Mobile 2 microphone 29 to server 3,4 to thereby request the server 3,4 to convert the audio data into text data, S6 paragraph [0091]-[0093] generates an interpretation result based on the text data representing the type (i.e., action) and contents (i.e., parameters) of the job specified by the user, server 3,4 transmits the interpretation result to the mobile terminal 2 via the communication device 46); 
generate print job data indicating the print job to be executed by the specific printer (Figure 9 S7 paragraph [0094] mobile terminal 2, the interpretation result conversion unit 53 converts the interpretation result received from the server 3,4 into a job execution command to the MFP 1), by using the print instruction data which is received from the server via the [ ] interface and which is output by the server by using the input data generated based on the sound data indicating voice uttered by an utterer (Figure 9 Steps S1-S7); and transmit the print job data to the specific printer via the [ ] interface (Figure 9 Step S8  paragraph [0099] mobile terminal 2 controls the communication device 25 to transmit the thus-generated job execution command to the MFP 1).
Nakamura’982 does not specifically show terminal device comprising LAN interface and a BLUETOOTH interface; transmitted from a server via the LAN interface; data which is received from the server via the LAN interface; transmit the print job data to the specific printer via the BLUETOOTH interface.
(paragraph [0008], portable POS terminal connected to a store server via a wireless local area network (LAN) is capable of communicating with a plurality of printers using the Bluetooth); transmitted from a server via the LAN interface; data which is received from the server via the LAN interface (paragraph [0008], portable POS terminal connected to a store server via a wireless local area network (LAN); transmit the print job data to the specific printer via the BLUETOOTH interface (paragraph [0008], portable POS terminal communicating with a plurality of printers using the Bluetooth (Registered Trademark) communication to obtain the intensity of radio waves emitted from each of the printers).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/IRIANA CRUZ/Primary Examiner, Art Unit 2675